DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  SEMICONDUCTOR DEVICE WITH PROTECTED ELEMENT.

Claim Objections
Claim 5 is objected to because of the following informalities:  the limitation in line 6 reciting, “a lead electrically that is connected to the external terminal through a wire” is assumed to read, “a lead electrically .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the insulation layer side" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is assumed to read, "[[the]] an insulation layer side".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasawa (US PGPub 2017/0222432) in view of Hiromasa (JP2007053314:  IDS translation).
Regarding claim 1, Iwasawa discloses in Fig. 9, (see Fig. 5, para. [0003-0005], [0009], [0039] & [0093]:  protection diodes are integrated on an SOI chip with internal circuitry to be protected),
a protected element that is configured to include a p-n junction diode (D1, para. [0095]) between an anode region (463, para. [0097]) and a cathode region (462, para. [0097]), and arranged in an active layer (46, para. [0095]) of a substrate (44/45/46, para. [0095]) including the active layer formed over a conductive substrate-support (44, para. [0095]) with an insulation layer (45, para. [0095])  interposed between the active layer (46) and the substrate-support (44); 
an element isolation region (469, para. [0097]) that is configured to include a trench (para. [0097]:  grooved oxide) extending from a surface of the active layer as far as the insulation layer and surrounding a periphery of the p-n junction diode, an insulation body (para. [0097]:  grooved oxide) arranged on a side wall of the trench.  Iwasawa further discloses an integrated wiring layer (43, para. [0095]) for electrical connections on-chip and to terminals (431, para. [0086]).  Iwasawa also discloses that the cathode (462 of D1) is coupled to Vcc power; a capacitor (C1) couples the cathode (462 of D1) and Vcc to ground; and that p-type active layer regions (461) are tied to ground (see Figs. 5, 6 & 9).
Iwasawa appears not to explicitly disclose a conductor filling the trench such that the insulation body is interposed between the conductor and the trench; and a first connection section electrically connecting the cathode region to the conductor.
Hiromasa discloses in Figs. 1-4 (see Abstract and description of the first embodiment on page 4), a semiconductor protection element (10) in an epitaxial layer (103) above a substrate-support (101) and a BOX insulation layer (102), and further comprising a trench capacitor (14) surrounding and isolating the protection device (see Fig. 2) and connected to a node of the protection device by a wiring.  Capacitor comprises a conductor (161) filling the trench (16) with an insulation body (162) interposed between the conductor and the trench.  The trench extends from a surface of the active layer (103) to the BOX insulation layer (102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the surrounding isolating capacitor of Hiromasa connected via on-chip wiring to the Vcc cathode node of diode D1 in Iwasawa, to increase on-chip Vcc/Gnd coupling capacitance to grounded p-active sections 461 in Iwasawa using the isolation regions without increasing die area.  In so doing, there is a conductor filling the trench such that the insulation body is interposed between the conductor and the trench; and a first connection section electrically connecting the cathode region to the conductor.
Regarding claim 2, Iwasawa as combined therein discloses that the first connection section is configured by wiring arranged on the cathode region and on the conductor (in Iwasawa wiring layer 43).
Regarding claim 3, Iwasawa as combined further discloses a second connection section that electrically connects a chip terminal (431) to the substrate-support (right side of Fig. 9:  external wiring connection coupling p-type support (44) and a terminal (431) to Gnd).  
Iwasawa as combined appears not to explicitly disclose that the second connection section electrically connects the cathode region to the substrate support.
However, as noted above in the rejection of claim 1, Iwasawa also discloses that increased capacitive coupling between Vcc and Gnd (C1 in Fig. 9) improves ESD performance as well as supply stability (para. [0003-0004]).  Iwasawa also discloses that the active layer (46) is comprised of p-type regions (461), and the substrate-support (44) is isolated from the active layer by the BOX insulator layer (45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an n-type conductive substrate-support tied to Vcc in Iwasawa as combined, which increases the Vcc/Gnd capacitance between the active layer and the substrate support without increasing chip area, thus decreasing the needed off-chip capacitance C1 & C2, in accordance with the suggestion in Iwasawa para. [0004].  In so doing, the substrate-support, like the cathode region, is coupled to Vcc, and the second connection section electrically connects the cathode region to the substrate support.
Regarding claim 4, Iwasawa further discloses a semiconductor element arranged in the active layer in a separate region to the protected element, the semiconductor element being any one out of an insulated-gate field-effect transistor, a bipolar transistor, a diffusion resistor, or a metal-insulator-semiconductor capacitor. (Fig. 5-6 & 9, para. [0003-0005], [0009], [0039] & [0093]:  protection diodes are integrated on an SOI chip with internal circuitry to be protected.  Internal circuitry comprising FETs, BJTs, resistors, MIS capacitors are well known in the art as elements needing integrated ESD protection such as power-rail coupled diodes.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” (MPEP 2144.01)). 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasawa in view of Hiromasa, and further in view of  Venkatasubramanian (US PGPub 2014/0126095).
Regarding claim 5, Iwasawa as combined further discloses an external terminal that is arranged on the substrate and electrically connected to the cathode region (Fig. 9:  through wiring resistor R1).
Iwasawa as combined appears not to explicitly disclose a die pad or wiring board that is mounted with the substrate and electrically connected to the substrate-support; and 
a lead electrically connected to the external terminal through a wire; wherein 
the second connection section is configured to include a path electrically connecting the lead either to the die pad or to the wiring board.  
Venkatasubramanian discloses in Fig. 1 and para. [0026-0028], an ESD-robust semiconductor package wherein chip (150) substrate is mounted with a conductive adhesive (170) to a die pad (140), and signals and power are supplied from a wiring board (110/180) through bondwires to both top external terminals (190) and an extending lead on the die pad (140).  This supplies robust power connection to both the active layer power network and the substrate from the wiring board.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use package die pad mounting and wire bond connections of Venkatasubramanian in Iwasawa as combined to provide robust power connections to both the active layer and the substrate-support.  Note that in the combination in the rejection of claim 3, from which claim 5 depends, the substrate-support is n-type and coupled to Vcc, like the cathode region.  In so doing, there is a die pad or wiring board that is mounted with the substrate and electrically connected to the substrate-support; and a lead electrically connected to the external terminal through a wire; and the second connection section is configured to include a path electrically connecting the lead either to the die pad or to the wiring board.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasawa in view of Hiromasa, and further in view of  Morimoto (US PGPub 2018/0263594).
Regarding claim 6, Iwasawa as combined (claim 3 rejection above) that the cathode region and the substrate-support are electrically connected to the same Vcc 
Iwasawa as combined appears not to explicitly disclose that the second connection section includes: 
a penetrating section extending from a surface of the insulation layer to the substrate-support so as to be in communication with an insulation layer side of the trench; and 
a penetrating conductor filling the penetrating section such that one end portion of the penetrating conductor is electrically connected to the conductor and another end portion of the penetrating conductor is electrically connected to the substrate-support; wherein 
the second connection section is configured to include a path including the penetrating conductor.
Morimoto discloses in Fig. 17, penetrating conductor (855, para. [0235]) filling a penetrating section through a bottom insulating layer (874, para. [0215]) to provide electrical connection between components in an active layer (871, para. [0215]) to an underlying power supply potential layer (875, para. [0215]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the penetrating conductor of Morimoto in Iwasawa as combined to provide electrical connection between the cathode region and the substrate-support, these regions being electrically connected to the same potential (Vcc).  In so doing, the second connection section includes: a penetrating section extending from a surface of the insulation layer to the substrate-support so as to be in communication with an insulation layer side of the trench; and a penetrating conductor filling the penetrating section such that one end portion of the penetrating conductor is electrically connected to the conductor and another end portion of the penetrating conductor is electrically connected to the substrate-support: and the second connection section is configured to include a path including the penetrating conductor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891 


/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891